Landon, J. (dissenting.):
In construing section 9 of article 5 of the Constitution, so far as needful here, I think it is only necessary to read its plain words. They seem to me to import that “ merit and fitness ” can be ascertained to some extent by examinations; that to the extent that it is *86practicable thus to ascertain “ merit" and fitness ” it must be done-The Legislature is required to provide for the enforcement of the section. Thus the Legislature is required to prescribe the extent to which it is practicable to ascertain “ merit and fitness ” by examinations. These examinations must be competitive, “ so far as practicable.” The Legislature must determine how far it is practicable. It should give to the word “ competitive” its obvious meaning,, and, therefore, give the preference to the person who “ wins out ” in the competition.
To the extent that the more recent provision of the Constitution specifies the tests of eligibility, or permits them to be specified by the Legislature, to that extent the earlier provision (§ :2, art. 10), giving the power of appointment without specifying such tests of eligibility, must harmonize.
And, therefore, I think the order appealed from should be affirmed.
■ Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.